EXHIBIT BYLAWS OF UIL HOLDINGS CORPORATION (a Connecticut corporation) ADOPTED MARCH 22, 1999 As Amended to September 22, 2008 BYLAWS OF UIL HOLDINGS CORPORATION (a Connecticut corporation) ADOPTED MARCH 22, 1999 As Amended to July 25, 2005 As Amended to December 17, 2007 As Amended to September 22, 2008 ARTICLE I. OFFICES. SECTION 1.Principal Office.The location of the principal office of the Corporation shall be in the Town of New Haven County of New Haven in the State of Connecticut. SECTION 2.Other Offices.The Corporation may also have other offices at such other places within or without the State of Connecticut as the Board of Directors or the President may from time to time determine or as the business of the Corporation may require. ARTICLE II. MEETINGS OF SHAREOWNERS. SECTION 1.Annual Meeting.The annual meeting of the shareowners shall be held at the principal office of the Corporation in the State of Connecticut, or at such other place as the Board of Directors or the President may determine, on the first Wednesday of April in each year, unless another date shall be designated by the Board of Directors, in which case such meeting shall be held on the date so designated, for the purpose of electing a Board of Directors and for the transaction of any other business that may legally come before the meeting. SECTION 2.Special Meetings.Special meetings of the shareowners may be called at any time by the President, or in his absence or disability by a Vice President, and shall be called on the request in writing or by a vote of a majority of the Board of Directors or upon the written request of the holders of not less than 35 percent of the voting power of all shares entitled to vote at the meeting.
